81 F.3d 152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Todd Wallace KLEIN, Defendant-Appellant.
No. 95-7740.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 29, 1996.Decided:  April 4, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CR-91-425-A, CA-95-654-AM)
Todd Wallace Klein, Appellant Pro Se.  Bernard James Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Klein, Nos.  CR-91-425-A;  CA-95-654-AM (E.D.Va. Oct. 3, 1995).   We find that Klein did not clearly waive his right to challenge his sentence under 28 U.S.C. § 2255 in the plea agreement.   However, as the district court noted, the motion fails on the merits.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED